DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brieuc (EP0465301A1).
With respect to claim 1, Brieuc discloses an industrial apparatus comprising a pneumatic system, a first mechanical device (device connected to cylinder 7) and a second mechanical device (device connected to cylinder 6), the pneumatic system including: a first pneumatic actuator (6) configured to command the first mechanical device; a second pneumatic actuator (7) configured to command the second mechanical device; and a pneumatic control valve (1) switchable between several states to command the first and second pneumatic actuators; wherein the pneumatic control valve comprises an actuation portion (cams 4 and 5), movable in translation between: a resting position (“o” in Fig 2)), corresponding to a first pushed state; a first position (“b” or “bi” in Fig 2), corresponding to a second pushed state; and a second pushed position (“a” or “ai” in Fig 2), corresponding to a third pushed state; and wherein the first position corresponds to an intermediary position between the resting position and the second pushed position (Fig 2). 
With respect to claim 2, wherein the pneumatic control valve is adapted to selectively activate or inactivate the first and second pneumatic actuators depending on the selected state, respectively, by connecting at least one of the first or second pneumatic actuators with a compressed gas source of the pneumatic system or with an exhaust line of the pneumatic system (Fig 2).
With respect to claim 3, wherein the first state corresponds to an inactivated state of both the first and second pneumatic actuators, wherein the second state corresponds to an activated state of the second pneumatic actuator and to an inactivated state of the first pneumatic actuator, and wherein the third state corresponds to an activated state of the first pneumatic actuator and to an inactivated state of the second pneumatic actuator (Fig 2).
With respect to claim 4, wherein the control valve includes: first and second outlet ports connected, respectively, to an input port of the first and second actuators actuator a supply port connected to a compressed gas source of the pneumatic system; and an exhaust port connected to an exhaust line of the pneumatic system (Fig 2).	 
	With respect to claim 6, wherein the control valve comprises a main body (12) and a movable inner portion (1) connected with the actuation portion, wherein the movable inner portion is configured to move by sliding inside an internal cavity of the main body, and wherein the movable inner portion includes fluid conduction channels, so as to selectively connect together or obstruct some of the ports of the control valve, depending on the selected state of the control valve (Fig 3).

	With respect to claim 9, wherein the actuation portion is spring biased (9) to return in the resting position when no outside actuation force is exerted on the actuation portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuenkers (DE2537003A1) in view of Leeman et al. (USPub 2002/0056363).
	With respect to claim 1, Tuenkers discloses an industrial apparatus comprising a pneumatic system, a first mechanical device (device connected to cylinder A) and a second mechanical device (device connected to cylinder B), the pneumatic system including: a first pneumatic actuator (A) configured to command the first mechanical device; a second pneumatic actuator (B) configured to command the second mechanical device; and a pneumatic control valve (1, 3) switchable between several states to command the first and second pneumatic actuators; wherein the pneumatic control valve comprises an actuation portion (pinion, wheel, or the like, [0016] of attached translation), movable in translation between: a resting position (Fig 5), corresponding to a first state; a first position (Fig 6), corresponding to a second state; and a second pushed position (Fig 4), corresponding to a third state; and wherein the first position corresponds to an intermediary position between the resting position and the second pushed position (Figs 4-6). Teunkers does not disclose that the actuation portion is a “pushing” mechanism.  Leeman, however, disclose manually shifting the state of a valve by the push of a button or rotation of a member.  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Tuenkers in view of the teaching of Leeman et al. to substitute the use of a pushing mechanism such as a button or lever for the turning mechanism, since one having ordinary skill would have expected it to yield nothing more than predictable results, namely, that the valve state could be shifted depending on the desired state of the pneumatic system. 

	With respect to claim 3, wherein the first state corresponds to an inactivated state of both the first and second pneumatic actuators, wherein the second state corresponds to an activated state of the second pneumatic actuator and to an inactivated state of the first pneumatic actuator, and wherein the third state corresponds to an activated state of the first pneumatic actuator and to an inactivated state of the second pneumatic actuator (Figs 4 and 6).
	With respect to claim 4, wherein the control valve includes: first and second outlet ports connected, respectively, to an input port of the first and second actuators actuator a supply port connected to a compressed gas source of the pneumatic system; and an exhaust port connected to an exhaust line of the pneumatic system (Figs 3-6).	 
	With respect to claim 8, wherein the actuation portion comprises an outer surface adapted configured to be actuated by hand or foot (pressing button/lever as taught by Leeman).
	With respect to claims 10 and 13, the combination does not specifically disclose that the industrial apparatus is an industrial vehicle. However, it would have been obvious to one having ordinary skill in the art before the invention was filed to try utilizing the apparatus on an industrial vehicle, as industrial vehicles often have a variety of pneumatic tools that require operation using actuators and valves.

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brieuc (EP0465301A1).
With respect to claims 10 and 13, the Brieuc does not specifically disclose that the industrial apparatus is an industrial vehicle. However, it would have been obvious to one having ordinary skill in the art before the invention was filed to try utilizing the apparatus on an industrial vehicle, as industrial vehicles often have a variety of pneumatic tools that require operation using actuators and valves.

Allowable Subject Matter
Claims 5, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        2/10/2022